FILED
                            NOT FOR PUBLICATION
                                                                               AUG 6 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ZHICHENG ZHONG,                                  No.   14-73319

              Petitioner,                        Agency No. A099-900-074

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 5, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Zhicheng Zhong, a native and citizen of China, petitions pro se for review of

a decision by the Board of Immigration Appeals (“BIA”) affirming the

immigration judge’s (“IJ”) denial of his applications for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      “We review adverse credibility findings for substantial evidence, and must

uphold them unless the evidence compels a contrary result.” Singh v. Holder, 643
F.3d 1178, 1180 (9th Cir. 2011). Under the REAL ID Act, any falsehoods,

inconsistencies, inaccuracies, or omissions of detail in an applicant’s statements

can support an adverse credibility finding, regardless of whether they go to the

heart of the applicant’s claim. Tamang v. Holder, 598 F.3d 1083, 1093 (9th Cir.

2010); 8 U.S.C. § 1158(b)(1)(B)(iii) (authorizing agency to base an adverse

credibility finding on the “totality of the circumstances” and “all relevant factors”).

      Here, substantial evidence supports the agency’s adverse credibility

determination based on the following: (i) Zhong’s misrepresentation regarding his

educational attainment, see Singh, 643 F.3d at 1181 (an applicant’s choice “to lie to

immigration authorities . . . always counts as substantial evidence supporting an

adverse credibility finding”); (ii) internal inconsistencies in his testimony for

which he failed to provide “reasonable and plausible” explanations, Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011) (citation omitted); (iii) discrepancies between

Zhong’s written statement in support of his asylum application and his testimony,

notwithstanding the opportunity he had to review and amend the former, see


                                           2
Malkandi v. Holder, 576 F.3d 906, 917 (9th Cir. 2009) (upholding credibility

determination where applicant, inter alia, “passed up opportunities to correct

[prior] misstatements”); and (iv) Zhong’s failure to mention in his asylum

application “alleged police misconduct that would have supported his applications

for relief,” Silva-Pereira v. Lynch, 827 F.3d 1176, 1186 (9th Cir. 2016) (quotation

marks omitted).1 Absent credible testimony, Zhong’s asylum and withholding

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).2

      The BIA’s adverse credibility determination “does not, by itself, necessarily

defeat” a CAT claim. Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014).

Rather, “all evidence relevant to the possibility of future torture shall be

considered.” 8 C.F.R. § 1208.16(c)(3). However, if a petitioner’s testimony is


      1
         We need not address the remaining grounds cited by the agency in support
of its adverse credibility finding. See Rizk, 629 F.3d at 1088 (“[W]e must uphold
the IJ's adverse credibility determination so long as even one basis is supported by
substantial evidence.”).
      2
         Because we have already found that substantial evidence supports the
agency’s adverse credibility determination, we need not reach Zhong’s contention
that the agency erred in basing its adverse credibility determination, in part, on
Zhong’s failure to provide corroborative evidence that was “not easy or even
reasonably easy to obtain.” See Lai v. Holder, 773 F.3d 966, 976 (9th Cir. 2014)
(explaining that when the agency’s “reasons for finding an asylum applicant not
credible are not supported by substantial evidence, the applicant, being ‘otherwise
credible,’ is entitled to notice that he needs to produce corroborative evidence and
an opportunity to either produce the evidence or explain why it is unavailable”
(quoting 8 U.S.C. § 1158(b)(1)(B)(ii) (emphasis added)).
                                           3
discredited, he must substantiate his claims with independent corroborating

evidence. See Garcia, 749 F.3d at 792.

      Zhong seeks to corroborate his CAT claim with country condition reports

about China. However, these reports, which focus on generalized violence in

China, do not show that Zhong is specifically “more likely than not” to be tortured

if he returns. 8 C.F.R. § 1208.16(c)(2). Substantial evidence supports the denial of

CAT relief. See Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006)

(finding “discredited testimony and general reports indicating that torture occurs”

in petitioner’s home country insufficient to “compel the conclusion that [petitioner]

would be tortured if returned”).



      PETITION FOR REVIEW DENIED.




                                          4